DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “albumin.”  Applicant’s specification appears to disclose “albumin” as synonymous with egg white (see page 9, line 20 of the specification as filed).  However, “albumin” is known in the art to refer to egg proteins.  Egg whites are commonly referred to as “albumen” (which comprises albumin) therefore, it is not clear as to what Applicant intends for “albumin” to refer to. 
Regarding claim 14, claim 14 recites “the step of heating cooking or agitating” however there is no antecedent basis for “the step of heating cooking or agitating”.
Regarding claim 14, it is unclear if the bonding in claim 14 is the same as or different from the bonding recited in claim 13. The bonding in claim 14 has been interpreted as being the same bonding step of claim 13.
Regarding claim 19, there is no antecedent basis for “the step of coating”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zahouani US 2016/0324818.
Regarding claim 1, Zahouani discloses a nutritional food product ([0001], [0014], [0054]) comprising at least about 50% by weight of egg protein (70% to 80% by weight) ([0043], [0055]) and between 0.1 to about 15% by weight of carbohydrates (4% to 6% by weight carbohydrates) ([0056]).
Regarding claim 8, Zahouani discloses that the food product further comprises vitamins, minerals ([0077])
Regarding claim 9, Zahouani discloses that the nutritional food product is formulated as a bar ([0069]).
Regarding claim 10, Zahouani discloses that the total fat is between about 0.1% to about 30% by weight (2% to 5% by weight) ([0054]-[0057]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 5-10, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. US 2002/0102330.
Regarding claim 1, Schramm discloses a nutritional food product comprising at least about 50% by weight of egg protein ([0059]) and between about 0% to about 99 % by weight carbohydrates and preferably about 1% to about 60% by weight of carbohydrates. Schramm teaches a range of carbohydrates which encompasses the claimed range and provides an end point of “about 1”% overlapping the claimed range, and teaches that low or no sugar food bars may be produced in accordance with the present invention ([0058]) suggesting that it would have been obvious to one of ordinary skill in the art to adjust the amount of carbohydrates to the lower end of the range taught by Schramm to the percentages presently claimed. Further one of ordinary skill in the art would have been motivated to adjust the amount of carbohydrates to the lower end 
Regarding claim 5, Schramm discloses that the food product is fat free (no fat food bars may be produced in accordance with the present invention) (‘330, [0062]).
Regarding claim 6, Schramm discloses that the food product is coated with a food grade composition comprising one or more of chocolate and flavoring agents (‘330, [0084],[0080], [0104]).
Regarding claim 7, Schramm discloses that the carbohydrate is one of glucose, fructose, galactose, sucrose, and lactose (‘330, [0057]).
Regarding claim 8, Schramm discloses that the food product further comprises vitamins, minerals (‘330, [0041]).
Regarding claim 9, Schramm discloses that the nutritional food product is formulated as bar (‘330, [0002]).
Regarding claim 10, Schramm discloses that the total fat content is between about 0.1 to about 30% by weight (about 0 to about 60 weight percent, preferably about 1 to about 40 weight percent, about 20 weight percent most preferred) (‘330, [0062]).
Regarding claim 13, Schramm discloses a process for preparing a nutritional food product, the process comprising the steps of mixing raw materials including a protein ([0059], [0060], [0102]), bonding a binder to the raw materials (binder is present in kettle A to which materials for forming the bar are added) (‘330, [0100], [0102]), homogenizing the binder and raw materials to form a critical mass (‘330, [0102], [0103]), and cutting the critical mass to form a final food product (the mixture from part II was transferred from the ribbon blender to an extruder and the mass was extruded and then 
Regarding claim 14, Schramm discloses a step of heating, cooking or agitating the binder prior to the bonding step (‘330, [0100], [0077]).
Regarding claim 18, Schramm discloses that the food product is fat free (‘330, [0062]).
Regarding claim 19, Schramm discloses that the method further comprises a step of coating the food product with a food grade composition comprising one or more of chocolate and flavoring agents (‘330, [0084],[0080], [0104]).
Claims 2-4, 11, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. US 2002/0102330 in view of Coleman et al. US 2007/0087084.
Regarding claims 2 and 15, claims 2 and 15 differs from Schramm in the recitation that the egg protein is powdered. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]). It would have been obvious to one of ordinary skill in the art to modify the egg protein of Schramm to specifically powdered as taught by Coleman, since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Regarding claims 3 and 16, claims 3 and 16 differs from Schramm in the recitation that the egg protein is specifically derived from albumen. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]), which is clearly derived from albumen. It would have been obvious to one of ordinary skill in the art to modify Schramm such that the egg protein is specifically derived from albumen as taught by Coleman since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Regarding claims 4 and 17, claims 4 and 17 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]). Since egg whites are necessarily derived from whole egg, Coleman is seen to teach egg protein that is derived from whole egg. It would have been obvious to one of ordinary skill in the art to modify Schramm such that the egg protein is specifically derived from whole egg as taught by Coleman since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Regarding claim 11, Schramm discloses that the egg protein is present in an amount from about 80% by weight (‘330, [0059], [0060]). Since about 80% allows for amounts slightly greater than 80% and about 85% allows for amounts slightly lower than 85% Schramm is seen to teach a range that overlaps with the claimed range (MPEP 2144.05.I). Claim 11 differs from Schramm in the recitation that the egg protein is specifically derived from albumin. Coleman discloses that a common form of egg 
Regarding claim 12, Schramm discloses that the egg protein is present in an amount of at least about 50% by weight (‘330, [0059], [0060]). Claim 12 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]). Since egg whites are necessarily derived from whole egg, Coleman is seen to teach egg protein that is derived from whole egg. It would have been obvious to one of ordinary skill in the art to modify Schramm such that the egg protein is specifically derived from whole egg as taught by Coleman since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Claims 2-4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zahouani US 2016/0324818 in view of Coleman et al. US 2007/0087084.
Regarding claim 2, claim 2 differs from Zahouani in the recitation that the egg protein is powdered. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]). It would have been obvious to one of ordinary skill in the art to modify the egg protein of Zahouani to specifically powdered as taught 
Regarding claim 3, claim 3 differs from Zahouani in the recitation that the egg protein is specifically derived from albumen. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]), which is clearly derived from albumen. It would have been obvious to one of ordinary skill in the art to modify Zahouani such that the egg protein is specifically derived from albumen as taught by Coleman since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Regarding claim 4, claim 4 differs from Zahouani in the recitation that the egg protein is specifically derived from whole egg. Coleman discloses that a common form of egg proteins is spray dried egg white powder (‘084, [0047]). Since egg whites are necessarily derived from whole egg, Coleman is seen to teach egg protein that is derived from whole egg. It would have been obvious to one of ordinary skill in the art to modify Zahouani such that the egg protein is specifically derived from whole egg as taught by Coleman since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). 
Regarding claim 11, Zahouani discloses that the egg protein is present in an amount from 80% by weight (‘818, [0043], [0055]). Since about 85% allows for amounts slightly lower than 85% Zahouani is seen to teach a range that is merely close with the claimed range (MPEP 2144.05.I). Claim 11 differs from Zahouani in the recitation that the egg protein is specifically derived from albumin. Coleman discloses that a common 
Regarding claim 12, Zahouani discloses that the egg protein is present in an amount of at least about 50% by weight (‘818, [0043], [0055]). Claim 12 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg. Coleman discloses that a common form of egg proteins is spray dried egg white powder ([0047]). Since egg whites are necessarily derived from whole egg, Coleman is seen to teach egg protein that is derived from whole egg. It would have been obvious to one of ordinary skill in the art to modify Schramm such that the egg protein is specifically derived from whole egg as taught by Coleman since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zahouani US 2016/0324818 in view of Schramm et al. US 2002/0102330.
Regarding claim 6, claim 6 differs from Zahouani in the recitation that the food product is coated with a food grade composition as claimed. 
Schramm discloses a nutritional food product that is coated with a food grade composition comprising one or more of chocolate and flavoring agents (‘330, [0084],[0080], [0104]). It would have been obvious to one of ordinary skill in the art to 
Regarding claim 7, claim 7 differs from Zahouani in the recitation that the carbohydrate is one of glucose, fructose, galactose, sucrose, and lactose. Schramm discloses that carbohydrates suitable for forming nutritional food compositions such as food bars include of glucose, fructose, galactose, sucrose, and lactose (‘330, [0057]). It would have been obvious to one of ordinary skill in the art to modify Zahouani such that the carbohydrate is one of glucose, fructose, galactose, sucrose, and lactose as taught by Schramm since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Masui US 6,764,707 discloses egg proteins includes ovalbumin, conalbumin, ovomucoid, ovoglobulin, egg white protein, yolk protein, whole egg protein (col. 3, lines 28-29). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792